      Case 4:20-cr-00019-WTM-CLR Document 50 Filed 08/13/20 Page 1 of 4



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


 UNITED STATES OF AMERICA                           4:20 CR19


          V.




 BRYAN HOWARD BIGNAULT


                       CONSENT ORDER OF FORFEITURE


       WHEREAS, March 5'^, 2020, a federal grand jury sitting in the Southern

District of Georgia returned a one-count Indictment against Defendant Bryan

Howard Bignault charging violations of 18 U.S.C. § 922(g)(1),(Count One - Possession

of a Firearm by a Prohibited Person);

       WHEREAS, the Indictment provided for forfeiture pursuant to 18 U.S.C. §

924(d) and 28 U.S.C. § 2461(c) any firearm and ammunition involved in the

commission of the offense(s);

       WHEREAS,on August 13, 2020 pursuant to the minutes of a Rule 11 hearing,

the Defendant pled guilty to Count One of the Indictment, which charges a violation

of 18 U.S.C. §922(g)(l);

       WHEREAS, pursuant to his plea agreement. Defendant agreed to forfeit his

interest in any firearms and ammunition involved or used in the knowing commission

of the offense to which he pled guilty, specifically (1)one Taurus, Model: PT 145 Pro.,

.45 caliber pistol. Bearing serial number: NEU96384 (hereinafter, the "Subject

Property");
      Case 4:20-cr-00019-WTM-CLR Document 50 Filed 08/13/20 Page 2 of 4



      WHEREAS, pursuant to his plea agreement, Defendant agreed to waive all

right, title, and interest in the Subject Property, along with the requirements of

Federal Rules of Criminal Procedure 32.2 and 43(a) regarding notice of the forfeiture

in the charging instrument, announcement of the forfeiture at sentencing, and

incorporation of the forfeiture in the judgment without further order of the Court.

      NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED THAT:


      1.     Pursuant 18 U.S.C. § 924(d), 28 U.S.C. § 2461(c), and Rule 32.2(b)(1) of

the Federal Rules of Criminal Procedure, the Government has established the

requisite nexus between the above-described Subject Property and the offense

committed by Defendant, and the Subject Property is hereby forfeited to the United

States.


      2.     Upon entry of this Order, the Attorney General (or a designee) is

authorized to commence any applicable proceeding to comply with statutes governing

third-party rights, including giving notice of this Order.

      3.     Any person, other than the above-named defendant, asserting a legal

interest in the Subject Property may, within thirty days of the final publication of

notice or receipt of notice, whichever is earlier, petition the court for a hearing

without a jiuy to adjudicate the validity of his alleged interest in the Subject

Property, and for an amendment of the order of forfeiture, pursuant to 28 U.S.C. §

2461(c).
      Case 4:20-cr-00019-WTM-CLR Document 50 Filed 08/13/20 Page 3 of 4



       4.        Pursuant to Fed. R. Crim. P. 32.2(b)(3), this Consent Order of Forfeiture

shall become final as to Defendant at the time of sentencing and shall be made part

of the sentence and included in the judgment. If no third party files a timely claim,

this Order shall become the Final Order of Forfeiture, as provided by Fed. R. Crim.

P. 32.2(c)(2).

       5.        Any petition filed by a third party asserting an interest in the Subject

Property shall be signed by the petitioner under penalty of perjury and shall set forth

the nature and extent of the petitioner's right, title, or interest in the Subject

Property, the time and circumstances of the petitioner's acquisition of the right, title

or interest in the Subject Property, and any additional facts supporting the

petitioner's claim and the relief sought.

       6.        If a petition is filed by a third party, and after the disposition of any

motion filed under Fed. R. Crim. P. 32.2(c)(1)(A) and before a hearing on the petition,

discovery may be conducted in accordance with the Federal Rules of Civil Procedure

upon a showing that such discovery is necessary or desirable to resolve factual issues.

       7.        The United States shall have clear title to the Subject Property following

the Court's disposition of aU third-party interests, or if none,following the expiration

of the period provided in 21 U.S.C.§ 853(n)(2)for the filing of third-party petitions.

       8.        The Court shall retain jurisdiction to enforce this Order, and to amend

it as necessary, pursuant to Fed. R. Crim. P. 32.2(e).




                                             -3
         Case 4:20-cr-00019-WTM-CLR Document 50 Filed 08/13/20 Page 4 of 4



         9.    The Clerk of the Court shall forward four certified copies of this Order

 to Assistant U.S. Attorney Jennifer Kirkland., United States Attorney's Office for the

 Southern District of Georgia, P.O. Box 8970, Savannah, Georgia 31412.




 Date:    8/f3/to
                                  HON. JUDGE WILLIAM T. MOORE JR.
                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF GEORGIA


 WE ASK FOR THIS:




^ennifiKr ferkland                                 an/reward Bignault
 Assistant United States Attorney                efenda
 New York Bar Number -4838611
 P.O. Box 8970
 Savannah, Georgia 31412
 (912) 652-4422
                                                Attorney for Defendant

 Date:                                          Date:




                                          -4-
